

115 S3142 IS: North Korea Policy Oversight Act of 2018
U.S. Senate
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3142IN THE SENATE OF THE UNITED STATESJune 26, 2018Mr. Menendez (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for proper oversight of North Korea policy, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Korea Policy Oversight Act of 2018.
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.
 (2)Nuclear nonproliferation treatyThe term nuclear nonproliferation treaty means the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968 (21 UST 483).
 3.FindingsCongress makes the following findings: (1)The world faces a greater risk of nuclear conflict today than at any time since the height of the Cold War, due to Kim Jong-un’s relentless pursuit of nuclear weapons and ballistic missiles in the face of global condemnation and unprecedented economic sanctions from the international community.
 (2)The North Korean nuclear program did not arise instantaneously, but is the culmination of the rogue regime’s illegal efforts over 6 decades to acquire a viable deterrent that threatens both the United States and our critical allies in the Pacific region.
 (3)North Korea has conducted 6 nuclear tests since 2006, with each test increasing in explosive strength.
 (4)North Korea’s latest nuclear test, occurring on September 3, 2017, was its largest nuclear explosion to date, registering a 6.3 magnitude earthquake according to the United States Geological Survey with an estimated yield of 140 kilotons.
 (5)According to open source analysis, North Korea has produced enough fissile material for at least 30 to 60 nuclear weapons.
 (6)North Korea maintains a robust ballistic missile portfolio that includes a diverse array of delivery systems capable of striking targets throughout the region, including short-range Scuds, medium-range No-Dong missiles, and intercontinental ballistic missiles that are potentially capable of targeting the United States mainland.
 (7)The Department of Defense estimates that North Korea currently wields approximately 200 launchers capable of firing short and medium range ballistic missiles.
 (8)Increasingly rigorous international economic sanctions applied since the passage of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122), including by the United States and the United Nations Security Council, have clearly intensified pressure on the regime and focused international attention on the urgency of the challenge posed by the Kim regime in Pyongyang.
 (9)The Government of the Democratic People’s Republic of Korea has flagrantly defied the international community by illicitly developing its nuclear and ballistic missile programs, in violation of United Nations Security Council Resolutions 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2371 (2017), 2375 (2017), and 2397 (2017).
 (10)The Government of the Democratic People’s Republic of Korea engages in gross human rights abuses against its own people and citizens of other countries, including the United States, the Republic of Korea, and Japan.
 (11)Kim Jong-un appears to have signaled an interest in undertaking diplomatic talks that could provide an opening for re-initiating negotiations regarding the regime’s nuclear program and peace and stability on the Korean Peninsula.
 (12)The stakes for the security of the United States and United States allies are such that all credible diplomatic options must be prioritized, resourced, and fully pursued.
 (13)Economic pressure and sanctions provide critical leverage in any such diplomatic negotiations and must be maintained and strengthened until the North Korean regime takes meaningful and verifiable actions toward denuclearization.
 (14)The North Korean regime has a record of failing to live up to its diplomatic commitments, rejecting good faith efforts by United States and international negotiators, and leveraging talks to extract concessions such as sanctions relief.
 (15)The United States Government should continue a campaign of economic pressure and sanctions, counter-proliferation, containment, and deterrence to prevent the regime from further developing, using, or disseminating nuclear or ballistic weapons, technology, and related material until North Korea takes significant, meaningful, and verifiable steps to complete, verifiable, and irreversible de­nu­cle­ar­i­za­tion.
 (16)On June 13, 2018, Secretary of State Mike Pompeo said, President Trump has been incredibly clear about the sequencing of de­nu­cle­ar­i­za­tion and relief from the sanctions. We are going to get complete de­nu­cle­ar­i­za­tion; only then will there be relief from the sanctions..
 (17)The North Korea Sanctions and Policy Enhancement Act of 2016 states that there can be no sanctions relief unless North Korea has made significant progress toward completely, verifiably, and irreversibly dismantling all of its nuclear, chemical, biological, and radiological weapons programs, including all programs for the development of systems designed in whole or in part for the delivery of such weapons.
 (18)The United States Government has successfully pursued a policy of deterrence, which has kept the American people safe from a nuclear attack from the Russian Federation, China, and other states with nuclear weapons, which have a combined nuclear arsenal of more than 7,000 warheads.
 (19)Over time, the United States policy of deterrence, containment, and diplomacy to reduce nuclear weapons risks protected the American people and contributed to the peaceful dissolution of the Soviet Union.
 (20)The United States, the Republic of Korea, and Japan are all free societies that are committed to the principles of inclusive democracy, respect for human potential and individual character, and the belief that the peaceful spread of these principles will result in a safer and brighter future for all of mankind.
 (21)The Governments and people of the United States, the Republic of Korea, and Japan can help realize this future through further strengthening their economic, political, social, cultural, and security relationships.
 (22)The Governments and people of the United States, the Republic of Korea, and Japan share a commitment to free and open markets, high standards for the free flow of commerce and trade, and the establishment of an inclusive architecture for regional and global trade and development.
 (23)The United States-Japan and United States-Republic of Korea security alliances have evolved considerably over many decades and will continue to transform as genuine partnerships, sharing greater responsibilities and dedicated to ensuring a secure and prosperous region and world.
 (24)Robust military posture, including regular training and exercises, by the United States, the Republic of Korea, and Japan, is critical to ensuring peace and stability in Northeast Asia.
 (25)Kim Jong-un, who is operating as a ruthless and cruel despot in pursuit of his own ambitions, has demonstrated an overwhelming interest in regime survival, such that the preponderance of experts believe with confidence that he can be deterred from initiating a nuclear attack on the United States or its allies that would lead to the certain destruction of his regime.
 (26)In the absence of an imminent threat to the United States or its allies, a preventive war against North Korea would pose extraordinary risks to the United States and security in Northeast Asia and would require consent of Congress under article I of the Constitution.
 (27)An effective policy of deterrence requires— (A)clear, consistent, and credible messaging of costs to an adversary such that they recognize that their use of nuclear weapons would result in massive retaliation; and
 (B)the vigorous use of diplomatic, economic, military, and other coercive tools to ensure stable deterrence and prevent an adversary from proliferating material or technology.
 (28)The Panmunjom Declaration and the June 12, 2018, summit in Singapore between President Trump and Kim Jong-un (U.S.-DPRK Summit), where it was reaffirmed that the DPRK commits to working toward the complete denuclearization of the Korean Peninsula are welcome steps toward alleviating tensions on the Korean Peninsula, but further progress must be made to ensure and verify the complete denuclearization of the Korean Peninsula.
 (29)The joint statement issued by the United States and the DPRK after the Singapore Summit stated, the United States and the DPRK commit to hold follow-on negotiations, led by the U.S. Secretary of State, Mike Pompeo, and a relevant high-level DPRK official, at the earliest possible date, to implement the outcomes of the U.S.-DPRK summit..
 (30)The May 10, 2018, release of Tony Kim, Kim Hak-song, and Kim Dong-chul, who had been held hostage by the Government of the Democratic People's Republic of Korea, is a positive sign for the possibility of a diplomatic pathway to de­nu­cle­ar­i­za­tion, peace, and stability on the Korean Peninsula.
 (31)On April 22, 2018, Kim Jong-un asserted that North Korea had completed its quest for nuclear weapons, stating that under the proven condition of complete nuclear weapons, we no longer need any nuclear tests, mid-range and intercontinental ballistic rocket tests, and that the nuclear test site in northern area has also completed its mission.
 (32)Secretary of State Mike Pompeo, in his prepared remarks during his confirmation hearing to the Committee on Foreign Relations of the Senate on April 12, 2018, stated, There is no higher diplomatic task for the State Department team than solving this decades-in-the-making threat to our nation when discussing North Korea.
 (33)President Donald J. Trump outlined his belief that Kim Jong-un is being forthright in his desire to agree to a nuclear deal with the United States, when he said, Chairman Kim and I just signed a joint statement in which he reaffirmed his unwavering commitment to complete de­nu­cle­ar­i­za­tion of the Korean Peninsula..
 (34)The United States requires a comprehensive diplomatic strategy that outlines the fundamental principles, actions, and verification and compliance mechanisms necessary to properly engage the Government of the Democratic People’s Republic of Korea on the full denuclearization of the Korean Peninsula.
			4.Statements of policy
 (a)In generalIt is the policy of the United States— (1)to pursue all credible diplomatic means to achieve the complete, verifiable, and irreversible dismantlement of North Korean nuclear weapons and ballistic missile programs;
 (2)until such time as denuclearization is achieved— (A)to deter North Korea from using weapons of mass destruction or leveraging those weapons to coerce United States allies;
 (B)to contain attempts by North Korea to proliferate such weapons and technologies; (C)to sustain United States and multilateral efforts to reduce the risk of conflict on the Korean Peninsula; and
 (D)to continue the maximum pressure campaign against North Korea and its enablers, in cooperation with the United Nations and the international community;
 (3)should diplomacy and deterrence fail to result in the complete, verifiable denuclearization of North Korea, to reserve the right to utilize all available options to protect and defend United States national security interests and meet United States treaty obligations; and
 (4)to uphold the nuclear nonproliferation treaty and not recognize North Korea as a legitimate nuclear weapons state.
 (b)DiplomacyIt is the policy of the United States— (1)to pursue diplomatic engagement with the North Korean regime for the purposes of—
 (A)advancing meaningful negotiations regarding denuclearization, including the Government of North Korea abandoning and dismantling its provocative missile and nuclear weapons programs, ceasing its proliferation activities, and coming into compliance with all relevant international agreements and United Nations Security Council resolutions;
 (B)reducing the risks of military miscalculation; and (C)creating opportunities for the development of confidence building measures;
 (2)to formulate and carry out policy affecting the Korean Peninsula in close cooperation with United States allies, particularly the Republic of Korea;
 (3)to encourage all nations to deny North Korea the right to maintain diplomatic missions on foreign soil until such time as the Government of the Democratic People’s Republic of Korea takes credible and verifiable steps toward denuclearization;
 (4)to encourage all nations to fully implement and enforce United Nations sanctions commitments with respect to North Korea, including ending the practice of hosting overseas North Korean workers;
 (5)to increase the effectiveness of United States sanctions by seeking to work through the United Nations and with other like-minded countries to ensure a multilateral approach to sanctions;
 (6)to provide unmistakable assurance to Japan and the Republic of Korea, including through extended deterrence commitments and the presence of forward-deployed United States military forces, that the United States is committed to fulfilling its treaty obligations if they are attacked;
 (7)to provide support for North Korean refugees and asylum seekers in accordance with United States law;
 (8)to promote the human rights and dignity of the North Korean people, including through the United Nations and other multilateral institutions; and
 (9)to seek opportunities for humanitarian actions, such as family reunification and the return of human remains.
 (c)Economic pressureIt is the policy of the United States to sustain and calibrate economic pressure on North Korea until the regime undertakes meaningful and verifiable actions toward denuclearization, including by—
 (1)encouraging all nations to robustly implement and enforce existing United Nations sanctions; (2)leveraging the strength of the United States financial system to deny access by the Government of the Democratic People’s Republic of Korea and those with whom such government facilitates illicit financial transactions to the United States and global markets, including through the use of secondary sanctions;
 (3)encouraging all nations, in accordance with United Nations Security Council resolutions, to end the practice of hosting North Korean citizens as guest workers, recognizing that such workers are demonstrated to constitute an illicit source of revenue for the Kim regime and its nuclear ambitions;
 (4)working with the international community on rigorous interdiction of shipments to and from North Korea, including ship-to-ship transfers, consistent with United Nations Security Council resolutions that have banned nearly every major export from North Korea; and
 (5)strictly enforcing United States laws with respect to sanctioning entities, including Russian and Chinese entities, that knowingly engage with sanctioned entities from North Korea or trade in items prohibited under United Nations Security Council resolutions.
 (d)Proliferation of nuclear and missile technologyIt is the policy of the United States— (1)to prevent the transfer of nuclear weapons, missile technology or related material to or from North Korea and other states or non-state actors;
 (2)to support the efforts of the international community to detect, interdict, and prevent the transfers of nuclear or missile technology or related items to or from North Korea;
 (3)to prioritize close coordination with global partners, including through technical assistance and capacity building, to enhance the ability of the global community to monitor, interdict, and prosecute entities that engage in transfer of nuclear weapons, missile technology, or related material to or from North Korea; and
 (4)consistent with United States obligations under the nuclear nonproliferation treaty— (A)to not assist any country, including Japan and the Republic of Korea, in the development of nuclear weapons; and
 (B)to encourage all countries to abide by their commitments under such treaty and International Atomic Energy Agency agreements.
 (e)Alliances and military postureIt is the policy of the United States— (1)to reaffirm the importance of the United States-Japan and United States-Republic of Korea alliances for maintaining peace and stability in the Indo-Pacific region and beyond;
 (2)to reaffirm United States extended deterrence commitments to Japan and the Republic of Korea; (3)to reaffirm the importance of the forward-deployed presence of United States military forces in Japan and Korea, and affirm close alliance coordination on any adjustment of United States military posture in the region; and
 (4)to strengthen United States efforts to confront emerging or asymmetric challenges, including cyber and space;
 (5)to safeguard maritime security and ensure freedom of navigation, commerce, and overflight in the Indo-Pacific region; and
 (6)to cooperate with allies and partners in the provision of public goods to the region, including humanitarian relief and disaster response.
 (f)Military measuresIt is the policy of the United States— (1)to keep United States security commitments to United States allies in the face of North Korea’s continuing threat, including taking necessary actions for United States self-defense and the defense of United States allies, including joint military exercises, modernization of weapons systems deployed in the region, and robust counter-provocation planning by the United States and Republic of Korea Combined Forces Command;
 (2)consistent with longstanding United States interests in attenuating strategic competition in Asia, to develop and deploy effective and reliable anti-ballistic missile capabilities to defend the United States homeland, United States forces in the region, and United States allies Japan and South Korea;
 (3)to formulate and carry out military planning and operations impacting the Korean Peninsula in close cooperation with United States allies, particularly the Republic of Korea and Japan;
 (4)to deter North Korea in a manner that bolsters the force posture and military strength of our alliance and partner networks in the broader Asia-Pacific region; and
 (5)to maintain, as necessary and appropriate, credible and overwhelming military options against the Government of the Democratic People’s Republic of Korea, consistent with efforts to deter the regime from use of nuclear weapons, ballistic missiles, and related technology.
 (g)Human rightsIt is the policy of the United States— (1)to continue to make it a priority to improve information access in North Korea by exploring the use of new and emerging technologies and expanding nongovernmental radio broadcasting to North Korea, including news and information, to increase information dissemination in the Democratic People’s Republic of Korea (DPRK);
 (2)to commit to revisit and explore new opportunities for coordinating efforts to plan for humanitarian needs in the DPRK;
 (3)to press for access for the Special Rapporteur on the situation of human rights in the DPRK and the United Nations High Commissioner for Human Rights;
 (4)to continue to seek cooperation from foreign governments to allow the United States to process North Korean refugees overseas for United States resettlement;
 (5)to urge China to halt forcible repatriation of North Koreans; (6)to promote democracy, human rights, and a market economy in North Korea; and
 (7)to increase the availability of nongovernmental controlled information inside North Korea. (h)Information dissemination effortsIt is the policy of the United States—
 (1)to increase the flow of information, news, and cultural programming into North Korea, including through radio and television broadcasts, digital media, and other means;
 (2)to increase the flow of information to North Korean citizens, including through radio and television broadcasts, digital media, and other means; and
 (3)to fulfill all requirements under United States law, including the North Korea Sanctions and Policy Enhancement Act of 2016, with regard to providing resources for freedom of information efforts into North Korea, and to regularly consult with Congress regarding such efforts.
				(i)Strategy required
 (1)In generalThe President shall submit to the national security committees a detailed strategy, which may include a classified annex, for the implementation of policies outlined in subsections (b) through (h), augmented by briefings to the national security committees on a quarterly basis or as requested.
 (2)National security committees definedIn this subsection, the term national security committees means— (A)the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Foreign Affairs of the House of Representatives.
					5.Diplomatic strategy
 (a)United States policyIt is the policy of the United States— (1)to seek the complete and verifiable de­nu­cle­ar­i­za­tion of North Korea in a peaceful manner, including—
 (A)the complete abandonment of all DPRK nuclear weapons, fissile material, and existing nuclear programs; and
 (B)the DPRK returning, at an early date, to the nuclear nonproliferation treaty and to International Atomic Energy Agency safeguards;
 (2)to seek the complete and verifiable dismantlement of all DPRK nuclear weapons-related facilities, including for—
 (A)the production and processing of fissile material; and (B)scientific research related to the production of nuclear weapons;
 (3)to seek appropriate inspections, verification, and compliance measures, including full-scope safeguards, to assure the complete denuclearization of North Korea;
 (4)to seek the complete and verifiable dismantlement of— (A)all DPRK ballistic missiles, of any range; and
 (B)all infrastructure and facilities related to the production, testing, and fielding or deployment of ballistic missiles;
 (5)to seek the complete and verifiable dismantlement of all DPRK programs related to weapons of mass destruction, including chemical and biological weapons and the industrial and scientific facilities to support such programs;
 (6)to affirm that the United States has no intention to undertake any military action against the DPRK that is contrary to the United States Constitution and international law; and
 (7)to commit to joint efforts for lasting peace and stability in Northeast Asia, including— (A)facilitating the negotiation between directly related parties of a permanent peace regime on the Korean Peninsula at an appropriate separate forum; and
 (B)exploring ways and means for promoting security cooperation in Northeast Asia, in conjunction with significant, meaningful, and verifiable steps to achieve the complete de­nu­cle­ar­i­za­tion of North Korea.
					(b)Diplomatic strategy report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report that describes—
 (A)how the diplomatic negotiations with the Government of the Democratic People’s Republic of Korea are expected to proceed; and
 (B)actions taken by the United States Government to address the threats posed by, and the capabilities of, the Democratic People’s Republic of Korea.
 (2)ElementsEach report required under paragraph (1) shall include— (A)a summary of ongoing efforts by the United States to identify diplomatic strategies and policies and engage in negotiations, including an assessment of the strengths and weaknesses of such strategies, policies and negotiations—
 (i)to achieve peaceful de­nu­cle­ar­i­za­tion of the Korean Peninsula; (ii)to eliminate the threat posed by the ballistic missile program of the Democratic People’s Republic of Korea; and
 (iii)to continue the maximum pressure campaign, in coordination with United States allies; (B)an assessment of—
 (i)the roadmap toward peaceful de­nu­cle­ar­i­za­tion of the Korean Peninsula and the elimination of the nuclear and ballistic missile threats posed by the Democratic People’s Republic of Korea; and
 (ii)specific actions that the Government of the Democratic People’s Republic of Korea would need to take for such roadmap to become viable; and
 (C)a summary of the United States strategy to increase international coordination and cooperation, whether unilaterally, bilaterally, or multilaterally, including sanctions enforcement and interdiction—
 (i)to encourage credible diplomatic engagement by the DPRK; and
 (ii)to address any threat posed by the nuclear and ballistic missile programs of the Democratic People’s Republic of Korea.
 (3)FormEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex.
 (4)UpdatesNot later than 30 days after the date the first strategy report is submitted under paragraph (1), and every 30 days thereafter while the United States and North Korea are engaged in bilateral or multilateral diplomacy to achieve, implement, or verify that North Korea’s denuclearization is ongoing, the President shall augment the strategy report with written updates on the negotiation process.
				(c)Policy of the United States with respect to sanctions against the Democratic People’s Republic of
			 Korea
 (1)Statement of policyIt is the policy of the United States to continue to impose sanctions with respect to activities of the Government of the Democratic People’s Republic of Korea, persons acting for or on behalf of such government, and other persons in accordance with Executive Order 13687 (50 U.S.C. 1701 note; relating to imposing additional sanctions with respect to North Korea), Executive Order 13694 (50 U.S.C. 1701 note; relating to blocking the property of certain persons engaging in significant malicious cyber-enabled activities), Executive Order 13722 (50 U.S.C. 1701 note; relating to blocking the property of the Government of North Korea and the Workers’ Party of Korea, and prohibiting certain transactions with respect to North Korea), and Executive Order 13810 (82 Fed. Reg. 44705; relating to imposing additional sanctions with respect to North Korea), as those Executive orders are in effect on the day before the date of the enactment of this Act, until the Government of the Democratic People’s Republic of Korea—
 (A)takes meaningful and verifiable action towards denuclearization, as mandated by the North Korea Sanctions and Policy Enhancement Act of 2016; and (B)is no longer engaged in any activity described in those Executive orders or in violation of United Nations Security Council Resolution 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2371 (2017), or 2375 (2017).
 (2)ReportNot later than 30 days after terminating any sanction with respect to the activities of the Government of the Democratic People’s Republic of Korea, a person acting for or on behalf of that government, or any other person as provided in an Executive order listed in paragraph (1), the Secretary of State shall submit to the appropriate congressional committees a report regarding the cessation of any illicit activity that violates United Nations Security Council Resolution 1718 (2006), 1874 (2009), 2087 (2013), 2094 (2013), 2270 (2016), 2321 (2016), 2371 (2017), or 2375 (2017) by that government or person.
				(d)Alliances and military posture
				(1)Report on United States force posture in the United States Indo-Pacific Command area of
			 responsibility
 (A)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense shall submit to the appropriate congressional committees a report providing an assessment of the effect of any negotiations or agreements with the DPRK on United States security interests and United States military presence and alliance implications in the United States Indo-Pacific Command area of responsibility.
 (B)ElementsThe report required under subparagraph (A) shall include— (i)a review of current and emerging United States national security interests in the United States Indo-Pacific Command area of responsibility;
 (ii)a review of current United States military force posture and deployment plans of the United States Indo-Pacific Command; and
 (iii)the views of counterpart governments, including military commanders in the region. (2)Report on United States force posture in the United States Forces Korea area of responsibility (A)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense shall submit to the appropriate congressional committees a report providing an assessment of the effect of any negotiations or agreements with the DPRK on United States security interests and United States military presence and alliance implications in the United States Forces Korea area of responsibility.
 (B)ElementsThe report required under subparagraph (A) shall include— (i)a review of current and emerging United States national security interests in the United States Forces Korea area of responsibility;
 (ii)a review of current United States military force posture and deployment plans of the United States Forces Korea; and
 (iii)the views of counterpart governments, including military commanders in the region. (3)Report on United States Force posture in the United States Forces Japan area of responsibility (A)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense shall submit to the appropriate congressional committees a report providing an assessment of the effect of any negotiations or agreements with the DPRK on United States security interests and United States military presence and alliance implications in the United States Forces Japan area of responsibility.
 (B)ElementsThe report required under subparagraph (A) shall include— (i)a review of current and emerging United States national security interests in the United States Forces Japan area of responsibility;
 (ii)a review of current United States military force posture and deployment plans of the United States Forces Japan; and
 (iii)the views of counterpart governments, including military commanders in the region. 6.Sense of Congress regarding United States troops on the Korean PeninsulaIt is the sense of the Congress that—
 (1)South Korea is a close friend and ally of the United States, and the United States-South Korea alliance is the linchpin of peace and security in the Indo-Pacific region;
 (2)the presence of United States military forces on the Korean Peninsula and across the Indo-Pacific region continues to play a critical role in safeguarding the peaceful and stable rules-based international order that benefits all countries;
 (3)South Korea has contributed heavily to its own defense and to the defense of the United States Armed Forces in South Korea, including by providing $10,000,000,000 of the $10,800,000,0000 Camp Humphreys project to build and relocate United States military forces to a new base in South Korea;
 (4)United States military forces, pursuant to international law, are lawfully deployed on the Korean Peninsula;
 (5)the nuclear and ballistic missile programs of the Democratic People’s Republic of Korea are clear and consistent violations of international law;
 (6)the long-stated strategic objective of authoritarian states, such as the People’s Republic of China, the Russian Federation, and the Democratic People’s Republic of Korea, has been the significant removal of United States military forces from the Korean Peninsula;
 (7)economic sanctions, military pressure, and diplomatic measures undertaken by the United States and its allies and regional partners, have contributed to bring Kim Jong-un to the negotiation table; and
 (8)the removal of United States military forces from the Korean Peninsula is a non-negotiable item as it relates to the complete, verifiable, and irreversible denuclearization of the Democratic People’s Republic of Korea.
			7.Briefings
			(a)Member briefings
 (1)In generalFollowing each round of diplomatic talks between the United States and North Korea, the Secretary of State and the Director of National Intelligence shall hold, for the appropriate congressional committees and congressional leaders, briefings on the negotiations.
 (2)ClassificationThe briefings required under paragraph (1) shall be held in a classified format. (b)Staff briefings (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, with the concurrence of the Director of National Intelligence, shall hold monthly briefings for cleared national security staff members of the appropriate congressional committees.
 (2)ClassificationThe briefings required under paragraph (1) shall be held in a classified format. 8.Congressional hearingsDuring each quarterly period that the diplomatic talks between the United States and North Korea continue, the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives shall, as appropriate, hold hearings and otherwise obtain information in order to fully review the negotiations.
		9.Oversight of agreements with North Korea
			(a)Transmission to Congress of nuclear agreements with North Korea and verification assessment with
			 respect to such agreements
 (1)Transmission of agreementsNot later than 5 days after reaching an agreement with North Korea relating to the nuclear and missile program of North Korea, the President shall transmit to the appropriate congressional committees, the Majority and Minority Leader of the Senate and the Speaker, Majority Leader, and Minority Leader of the House of Representatives—
 (A)the agreement, including all related materials and annexes; and (B)a verification assessment report prepared by the Secretary of State in accordance with paragraph (2).
					(2)Verification assessment report
 (A)In generalThe Secretary of State shall prepare, with respect to an agreement described in paragraph (1), a report assessing—
 (i)the extent to which the Secretary will be able to verify that North Korea is complying with its obligations and commitments under the agreement, including how North Korea might attempt to conceal its program;
 (ii)the adequacy of the safeguards and other control mechanisms and other assurances contained in the agreement with respect to North Korean nuclear and missile programs to ensure North Korea activities are limited to the subset of activities permitted under the agreement; and
 (iii)the capacity and capability of the United States and international organizations, such as the International Atomic Energy Agency, to effectively implement the verification regime required by or related to the agreement, including whether the United States or international organizations will have—
 (I)sufficient access to— (aa)all nuclear facilities that span the entire nuclear fuel cycle;
 (bb)facilities associated with the nuclear weaponization program; (cc)facilities associated with its missile program; and
 (dd)declared and undeclared sites; and (II)the ability to investigate suspicious sites or allegations of covert nuclear-related activities.
 (B)Classified annexThe report required under subparagraph (A) shall be transmitted in unclassified form, but shall include a classified annex prepared in consultation with the Director of National Intelligence, summarizing relevant classified information.
 (b)Sense of Congress on North Korea final agreementIt is the sense of Congress that any binding agreement between the United States and the Democratic People’s Republic of Korea should be submitted to the United States as a treaty and subject to the advice and consent of the Senate in accordance with article II, section 2, clause 2 of the Constitution of the United States.
			10.Additional reports
			(a)Verification and compliance reports
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, with the concurrence of the Director of National Intelligence, shall submit to the appropriate congressional committees a report on North Korea’s record of verification and compliance.
 (2)ClassificationThe report required under paragraph (1)— (A)may be submitted in classified form;
 (B)shall contain an unclassified executive summary; and (C)may contain an unclassified annex.
 (b)Semi-Annual reportNot later than 180 days after entering into an agreement with North Korea, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate congressional committees and leadership a report on North Korea’s nuclear and missile program and the compliance of North Korea with the agreement during the period covered by the report, which shall include—
 (1)a description of any action or failure to act by the Government of the Democratic People’s Republic of Korea that breached the agreement or is in noncompliance with the terms of the agreement;
 (2)a description of the status and activities of any North Korea nuclear facilities related to the nuclear fuel cycle, including mining and exploration, milling, conversion, enrichment, fuel fabrication, reactors, reprocessing, and storage;
 (3)a description of the status and activities of any North Korea nuclear facilities related to the North Korean nuclear weaponization program, including research and development, education and training, and testing;
 (4)a description of the status and activities of any North Korea missile facilities, including research and development, production, testing, and basing;
 (5)a description of any delay by the Government of the Democratic People’s Republic of Korea of more than 1 week in providing inspectors access to facilities, people, and documents in North Korea as required by the agreement;
 (6)a description of any covert nuclear activities undertaken by the Government of the Democratic People’s Republic of Korea, including any covert nuclear weapons-related, covert fissile material activities, covert missile activities, or research and development; and
 (7)a description of any transfer or diversion by the Government of the Democratic People’s Republic of Korea of its nuclear materials, components, technology, or equipment to state or non-state actors.